Double-hull or equivalent design requirements for single-hull oil tankers (debate)
The next item is the report by Fernand Le Rachinel, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 417/2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers and repealing Council Regulation (EC) No 2978/94 C6-0104/2006.
Mr President, ladies and gentlemen, I am delighted to present to you today the amendment to the regulation on double-hull oil tankers. This proposal is designed to bring the regulation into line with the political statement made at the International Maritime Organisation in December 2003 by the Presidency of the European Union on behalf of the Member States and of the European Commission. This statement was extremely clear. It was designed to indicate to all the parties signatory to the MARPOL Convention that no EU Member State would authorise oil tankers flying its flag to make use of one of the exemptions laid down by the Convention, namely that relating to the use of single-hull vessels to carry oil.
With regard to the ban on carrying heavy grades of oil in single-hull vessels, the current regulation only applies to vessels entering waters under Community jurisdiction. This means that a Member State may in theory, and contrary to the public commitment of 2003, authorise the carriage of heavy grades of oil in single-hull oil tankers flying its flag - that is to say, one of the European flags - as long as these vessels are operating outside Community waters.
This situation, honourable Members, is unacceptable. It is easy to imagine the consequences, in a third country, of an oil slick caused by an oil tanker flying a Community flag, and this at a time when Europe, for its part, protects itself against such eventualities. I would add that almost all the Member States have already formally informed the International Maritime Organisation that they would not make use of this option.
Our political commitments to our partners in the interests of maritime safety need to be given practical form and guaranteed legally. That is the purpose of this proposal. I should like to thank Mr Le Rachinel and the Committee on Transport and Tourism for having supported it.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, I should firstly like to thank, in particular, the secretariat of the Committee on Transport and Tourism for its excellent preparative work and its work in consulting the interested parties in the context of this important matter.
What we are mainly concerned with here is the protection of the environment against marine pollution. The report that I am submitting to you today is about the accelerated introduction of double-hull or equivalent design requirements for single-hull oil tankers.
In particular, it is a question of putting an end to the exemptions that have existed since 2002. Indeed, after the 'Prestige' oil tanker went down in 2002, the Commission had decided, in accordance with the December 2002 regulation, to speed up the withdrawal of single-hull oil tankers. It was also a question of banning, with immediate effect, the carriage of heavy grades of oil in single-hull oil tankers bound for or leaving ports in a Member State of the European Union. At present, international maritime legislation specifies that a vessel flying the flag of a Member State may take advantage of the exemptions from this ban, insofar as - and this goes without saying - it is operating outside European ports.
As Mr Barrot has just mentioned, it was at a meeting of the International Maritime Organisation that the Italian Presidency of the EU stated, on behalf of the 15 Member States, that the latter would not authorise their tankers to make use of this exemption from Regulation 13H. According to the Commission, it was therefore appropriate to amend the 2002 regulation by doing away with the last exemption to Regulation 13H and, therefore, to ban the carriage of heavy grades of oil in single-hull oil tankers flying the flag of a Member State, whatever the jurisdiction applicable to the ports, offshore terminals or maritime area in which these tankers operate.
Only one European country - Greece - had refused to accept this political position adopted by the Italian Presidency, believing that this statement was not binding on it. It wished, it seems, to continue to authorise its single-hull tankers to operate outside European ports with, of course, heavy grades of oil on board.
Finally, this objection was not renewed during the work done by the Committee on Transport and Tourism. The 25 Member States of the European Union have now agreed that not a single oil tanker carrying heavy grades of oil will any longer be authorised to fly the flag of a Member State if it is a single-hull vessel. In reality, this only confirms what is already complied with and applied by the vast majority of Member States. The absolute demand for compliance with the objective of maximum maritime safety has again prevailed in this matter, in the same way as the demand for a reduction in the risks of pollution by hydrocarbons.
There are many pollution risks, which may vary in nature. Barely five days ago, in my region, toxic barrels were drifting between the Cotentin and the Atlantic. In the course of last Friday evening, these barrels had been lifted by a storm from the deck of a Swiss container on its way from Antwerp to Portugal. Admittedly, the new double-hull legislation constitutes a notable advance in the field of preventing marine pollution, but there is a need to continue issuing standards enabling tankers and merchant ships to offer the maximum number of safeguards. The motorways of the sea are a way of relieving congestion, but vessel safety must not be neglected under any circumstances. What is at stake here is the future of the whole planet.
Mr President, Commissioner, I should like to emphasise that I am tabling a technical amendment, which also has the support of the European Commission, that prevents our having to change a series of cross-references. Being of a linguistic nature, this amendment only concerns the English version. It does not alter the substance of the text, and the Finnish Presidency has confirmed to us that it does not present any problem to the Council.
Mr President, Mr Vice-President, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats thanks the rapporteur for producing his report promptly, quickly, clearly and precisely, and we are able to support it. I also hope that the Council will, as promised, accept our amendment, so that we can bring this dossier to a conclusion at first reading.
Mr Vice-President, you are absolutely right. We must abolish the exemption that still exists regarding the non-use of double-hull tankers. I find the last sentence, which we are taking over from the rapporteur as an amendment, quite classic; it says quite plainly that oil tankers carrying heavy grades of oil, irrespective of their flags - not only Member State flags - will not be allowed to enter ports or offshore terminals or to anchor in areas under the jurisdiction of a Member State unless they are double-hull tankers. That is important; we have already had some very difficult situations in the Baltic, and I hope that what we said in 2003 - namely that heavy-grade oils may only be carried in double-hull tankers - will now at last be enforced.
If we are indeed concluding the Commission proposal with the amendment quickly at first reading, then we should remind the Council that next year we have to deal with seven separate proposals in the Erika 3 package. I hope the Council will work with us on them just as quickly so as to improve flag state controls, port state control and liability. I am eager to see whether the Council will pluck up the same courage as the Commission and Parliament next year to take active measures to prevent environmental pollution at sea.
Mr President, if we want to know about the consequences and repercussions of bad and old single-hull tankers, we must go to the Breton or Galician coast and talk to the people who live there. The names Erika and Prestige bring back terrible memories for them.
The Commission's Erika packages were a sensible response to those disasters. They include Regulation 417/2002 with the more rapid introduction of double-hull tankers and the ban on carrying heavy-grade oil to and from European ports in single-hull tankers. The Commission's proposal that tankers carrying heavy-grade oil under European flags must now be double-hull tankers is consistent and brings a little more safety for shipping and the sea. You see, Commissioner, Parliament is able to accept and commend proposals from yourself without more ado. Now, as Christmas approaches, the Commission should again be complimented for such good proposals, to which no one can object!
Parliament need not be perturbed if the International Association of Independent Tanker Owners, Intertanko, is not exactly pleased at the Commission's proposal. Mr Le Rachinel, the rapporteur, was well advised to give priority to maritime safety and not to Intertanko, and at this point I want to say a sincere thank you to him on behalf of my Group. I therefore expect that we shall have a good vote in Parliament tomorrow over all, thereby making our seas a little safer.
on behalf of the ALDE Group. - (LT) Mr President, ladies and gentlemen, after several catastrophes involving single-hull tanker ships on the shores of France and Spain, experts have come to the conclusion that single hulls do not sufficiently protect ships, that inappropriate methods for testing ships are used, and furthermore, that it is essential to more effectively tackle the issue of 'flags of convenience' - flags of those countries that do not conform to EU safety requirements.
In 2002, the EU adopted a Regulation specifying a double-hull or equivalent design requirements for single-hull tanker ships, and specifying that single-hull tankers should be gradually phased out of EU waters. Not later than by 2015 they should be replaced by much safer double-hull ships.
The Regulation stipulates that one year after the completion date of constructing the ship, single-hull oil tankers are forbidden to sail under the flag of an EU Member State. The Regulation also stipulates that after this date no oil tanker, regardless of what country's flag it sails under, will be allowed to sail into any port under the jurisdiction of any EU country, except for double-hull oil tankers.
In October 2003, a Regulation came into force partially replacing the 2002 Regulation, forbidding the transportation of petroleum in single-hull tanker ships into and out of ports under the jurisdiction of EU Member States.
More changes are being recommended in the proposed 2006 EP and Council Regulation. It is recommended to increase the requirements on the transportation of crude petroleum products by ships sailing under the flag of an EU Member State and the areas of application, prohibiting the transport of crude petroleum products by all single-hull ships sailing under the flag of an EU Member State, regardless of the jurisdiction of the ports, the sea terminals or sea zone in which they ply their trade. It is recommended to impose a total ban at the EU level, and to let third countries decide for themselves whether or not to accept entry of single-hull tankers into their ports.
I would like to highlight the issue of 'flags of convenience', in other words, the possibility of registering ships in countries where it is cheap and where no technical safety and environmental standards are enforced. In the event of an oil spill it is very hard to determine who the vessel's proprietor is, and who the polluter is. An example of this could be the toxic pollution in Côte d'Ivoire (Ivory Coast). I believe the issue of such registration should be discussed separately in Parliament.
Another important matter - the qualifications of ship employees. On ships registered in EU countries, one-third of the crew are citizens of third countries, and, according to expert opinion, most accidents on board happen because of the crew's lack of qualifications.
My country, Lithuania, imports petroleum using a terminal in the Baltic Sea; therefore, we are concerned about both the safety of ships and the environment.
on behalf of the GUE/NGL Group. - (NL) Mr President, 10 years ago, the idea of tough measures to put an end to single-hulled oil tankers was not yet a realistic one. The problems were underestimated and it was the costs involved in changing them that received most attention. We first needed the disasters involving oil tankers and the extensive destruction of marine and coastal environment before the realisation kicked in that Europe should not lead the way rather than lag behind. Single-hulled tankers for the transport of heavy oil types are dangerous and should be phased out as soon as possible. Not until an American ban and the threat that all old tankers from America would head for Europe did we see a majority in favour of such a phase-out policy.
Unfortunately, the 2002 Regulation does not appear to be sufficiently clear. Single-hulled tankers under European flag, in particular 20 old Greek tankers, can still cause disasters in other parts of the world. We need to close this loophole as a matter of urgency. Europe may not want single-hulled tankers from others in its ports, but we should not send single-hulled tankers to ports of other countries either. The freedom for existing single-hulled tankers to continue to transport heavy types of oil until 2015 could well cause major problems. Whilst this problem is not being solved, it is positive that we are tackling the other problem now.
Objections raised by Intertanko, the International Association of Independent Tanker Owners, and by Greece, should be secondary to the protection of our marine, coastal and port environment. The Confederal Group of the European United Left/Nordic Green Left will be supporting this proposal at second reading too.
(EL) Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur for his decisive attempt to secure conditions for preventing accidents at sea which have terrible repercussions on maritime pollution. It is a moral and political duty both for the European Union and its Member States and for international organisations.
For my country, Greece, given that two Members referred to it, environmental protection is a particular objective, given that it is a country with a coast, islands, a large tourist economy and aspirations to become a transit centre in the Eastern Mediterranean, which means increased shipping traffic and increased dangers of pollution and accidents. This strategy is expressed both in the policy of its government and in the huge investments by Greek shipowners in modern ships. At the same time, however, due to our huge merchant fleet, we are also a country which faces huge problems in adapting to a new regulation which differs from international conventions and unavoidably results in rapid changes with economic repercussions. The business capacity and jobs which risk being lost are parameters which no country faces as seriously as Greece. That is why we would hope that the regulation will take account, as far as the timetable is concerned, of commercial activities under way and the contractual obligations of tankers. Furthermore, we all know that no isolated measure suffices. Shipping registers also have a huge responsibility. Staff training, agreement and coordination between Member States and the availability of ports of refuge play a huge part. We shall endeavour, through the general objectives of the European Union, to combine in the very best way environmental protection, the competitiveness of our European fleet and our economy.
Mr President, ladies and gentlemen, I should once again like to thank Mr Le Rachinel and the Committee on Transport and Tourism for their excellent work, which should enable the proposal to be adopted at first reading. I would also thank all the MEPs who have spoken in order to emphasise the extent to which this obligation was an integral part of our efforts in the interests of maritime safety.
The amendment that you have proposed, Mr Le Rachinel, and that was voted unanimously in favour of by the Committee on Transport and Tourism is no less important for being technical, as it helps make the text still clearer. I am therefore able to accept it.
Mr President, honourable Members, I would thank Parliament for again becoming involved in this maritime safety policy which - as one of the speakers emphasised - is all the more necessary in that the development of motorways of the sea and of maritime traffic will demand ever greater vigilance in the area of safety.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.